Title: To George Washington from Arthur St. Clair, 15 April 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            sir
                            Philadelphia April 15th 1781
                        
                        I have been favoured with your Excellencys Letter of the 8th Inst: which has been in Part answered by mine of
                            the 6th: in that however I was too sanguine as to the Time when the Detachment would march, which I fear it will not do in
                            less than three weeks yet—The Application from the State to Congress for a Loan of so much Money as was necessary to put
                            it in motion miscarried, and there is now no hopes of any untill a Sufficient Sum of the new Money ordered to be struck by
                            the House of Assembly can be got ready, which the President informed me yesterday would yet require a fortnight, and as
                            the reinlisted Soldiers and new Levies have not received their Bounties, nor the retained Men the gratuity orderd them,
                            and as one third of the depreciation Notes, is to be paid by Commissioners at the different Cantonments it is not
                            extravagant to allow a Week to these affairs—I do assure your Excellency that nothing has been left undone on my part to
                            forward the march of the Troops or to reassemble the Scattered remains of the Line, and there is a perfect good
                            disposition in the Officers of all Ranks to promote the Recruiting; but the ridiculous mode that has been prescribed by
                            the Councill has in a great measure put it out of their power—I cannot help however being surprised that General Wayne,
                            Should (and from your Excellencys Letter to him he must have done) have given you expectations that the Detachment would
                            march much sooner, which, had there been no difficulties about Money, they would not have done a Day before the Time I
                            marked in my former Letter on account of the Cloathing, Arms and Camp Equipage.
                        The Assembly are risen and tho’ they have not, as I suspected, left the Recruiting unnoticed, they have done
                            very little better, having only made some loose Resolves for continuing the Recruiting by voluntary
                            Inlistment under the direction of Council, and impowering them to raise the Bounties and they may think
                            proper, and that Recruiting Parties shall be kept in the State untill the Quota is compleated, which I am sure will not
                            happen in that way during this war should It last these fifty years—Council have not yet made any order in Consequence.
                        I very much suspect that I have set the numbers we may possibly collect after the March of the Detachment
                            considerably too high in my former Letter—and I have no hopes at all from the Recruiting; but the Detachment will be
                            compleat 960 Rank & file.
                        General Knox with your Excellencys Approbation has I see ordered a considerable addition of Artillery—The
                            Guns and Stores will be in Readiness, but Procters Regiment is certainly not equal to so many Peices, and if General
                            Greene has not to Spare, your Excellency may think a farther Detachment from the Corps of Artillery necessary.
                        I am very sensible of the necessity of Great exertions from all Classes, but have but little hopes of seeing
                            them: such a listlessness and inattention seems to have taken hold of People that I doubt if even the Cannon of the Ennemy
                            will rouse them—for my own part I feel very sensibly yet the Influence of both duty and Patriotism, and have made such
                            Representations to all our Public Bodies as I thought the nature of the case requir’d, and I beg leave to repeat that
                            Nothing in my Power to second your Excellencys Wishes, Shall be wanting. I have the Honor to be, with much esteem your
                            Excellencys most Obt & very H: Sert
                        
                            Ar. St Clair
                        
                    